DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 9/28/22.    
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent/Pub. No. 2020/0065199 A1 in view of Rowe, U.S. Patent/Pub. No. 7,721,331 B1, and further in view of Parangattil, U.S. Pub. No. 2020/0220782 A1, and further in view of Leach, U.S. Pub. No. 2016/0344751 A1.
As to claim 1, Xing-Amemiya teaches an apparatus comprising: 
a service log which accumulates entries associated with data transfer operations carried out by the server node responsive to the service request, each data transfer operation comprising a read/write operation between a server node controller (Xing, figure 6; page 9, paragraph 75; i.e., [0075] In some scenarios a logging service may even include a dedicated physical storage unit in a data center or leverage an additional (distinct) cloud storage system. Parameters such as availability, storage size, read and write latency, and network or storage bandwidth can be factors both for nodes choosing logging targets as well as for nodes that are determining whether to instantiate a distributed logging service locally) and a data storage device, each entry in the service log capturing server-side information associated with a different one of the data transfer operations (Xing, figure 6; page 7, paragraph 62; page 8, paragraph 67; i.e., [0062] used to track time-series information for objects that were described in the previous section; the distributed database may be configured to have separate tables to track data for each of these two capabilities (as well as for others); [0067] both nodes and specific services last interacted with the distributed database (e.g., by periodically scanning logs to see the last time a node or service initiated a job, completed a job, queried the distributed database for information); 
the captured server-side information in each entry identifying server-side resources used by the server node to service the associated data transfer operation including at least a request type value that identifies the associated data transfer operation as a read or write operation, and a volume of data transferred to or from the server node during the servicing of the data transfer operation (Xing, figure 6; page 9, paragraph 75; i.e., [0075] In some scenarios a logging service may even include a dedicated physical storage unit in a data center or leverage an additional (distinct) cloud storage system. Parameters such as availability, storage size, read and write latency, and network or storage bandwidth can be factors both for nodes choosing logging targets as well as for nodes that are determining whether to instantiate a distributed logging service locally);
a service monitor which, for each of a succession of time periods, in the service log to provide cumulative server-side information associated with the data transfer operations, the service monitor storing the cumulative server-side information in a memory (Xing, page 4, paragraph 43 & 45; i.e., [0043] the distributed database serves as a "timeseries database" that tracks whenever objects are created or updated. Tracking object operations enables queries and capabilities that depend on being able to identify the existence, state, and version of stored objects at a certain timeframe; [0045] As the cloud data management service receives such requests it updates the tables of the time-series database (i.e., in the distributed database services 118 of the management nodes of FIG. 1) to include time stamps and other tracking information associated with the requests, including but not limited to the objects and buckets associated with the requests and the object data included in the requests (if any)); 
a monitor tool circuit which aggregates the cumulative server-side information to provide an indication of server-side resources utilized to satisfy the service request, the monitor tool storing the indication of server-side resources in the memory (Xing, paragraph 7, paragraph 64; page 8, paragraph 68; i.e., [0064] node considering whether to initiate a given job may consider the availability of local resources (e.g., the local CPU and available compute cycles, memory or storage size, etc), other conditions (such as location) and any specific requirements that are associated with that job; [0068] more nodes are needed to maintain a service availability level or ratio specified by a policy).
But Xing failed to teach the claim limitation wherein a request scheduler which forwards a service request received from a client node to a server node in a distributed storage environment to initiate execution of an associated service application; the captured server-side information in each entry identifying server-side resources used by the server node to service the associated data transfer operation including at least a timestamp value for the associated data transfer operation, a server identification (ID) value that identifies a server device associated with the server node that processed the data transfer operation; during the execution of the associated service application, accumulates at least portions of the captured server-side information from the entries; the indication of server-side resources comprising a total amount of data transferred by the data transfer operations of the server node responsive to the service request; and an adaptive adjustment circuit configured to adjust at least one server-side parameter associated with the server node to adjust a loading level of the server node responsive to the indication of server-side resources.
However, Rowe teaches the limitation wherein a request scheduler which forwards a service request received from a client node to a server node  in a distributed storage environment to initiate execution of an associated service application (Rowe, col 5, lines 45-60; i.e., Execution of scheduling application 140-1 in this manner produces processing functionality in a scheduling process 140-2. In other words, the scheduling process 140-2 represents one or more portions or runtime instances of the scheduling application 140-1 (or the entire scheduling application 140-1) performing or executing within or upon the processor 113 in the computerized device 110 at runtime); during the execution of the associated service application, accumulates at least portions of the captured server-side information from the entries (Rowe, col 7, lines 30-40; col 8, lines 42-57; i.e., 204, the scheduling process 140-2 monitors the execution of the software application to obtain a representative sample of the files that are invoked during the execution of the application; the scheduling process 140-2 records a plurality of file names that are accessed during the execution of the software application. The plurality of file names that are accessed during the execution of the software application represent any file that is opened, referenced, etc during the execution of the software application; the scheduling process 140-2 performs the steps of installing the software application on the computer system 110, executing the software application on the computer system 110, monitoring the execution of the software application, and recording a plurality of file names that are accessed during the execution of the software application).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Xing to substitute pre-processing activity from Amemiya for multi-node management tasks from Xing to identify and remove malicious code from an infected computer (Rowe, col 1, lines 15-20).
However, Parangattil teaches the limitation wherein the indication of server-side resources comprising a total amount of data transferred by the data transfer operations of the server node responsive to the service request; and an adaptive adjustment circuit configured to adjust at least one server-side parameter associated with the server node to adjust a loading level of the server node responsive to the indication of server-side resources (Parangattil, 3, paragraph 30; i.e., [0030] a change in a performance attribute of a resource can include a change in an amount of data usage, an amount of latency, a packet drop rate, or combinations thereof, among other possible performance attribute changes. As used herein and amount of data usage can refer to an amount of data transmitted, an amount of data received, and/or a combined amount of data transmitted and received by a client device and/or a network device. That is, in some examples an amount of data refers to a combined amount of data equal to the sum of an amount of data transmitted (tx) and an amount of data received (rx)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Xing to substitute performance attribute resource from Parangattil cloud-based storage from Xing to identify a network issue associated with a protocol status (Parangattil, page 1, paragraph 9).
However, Leach teaches the limitation wherein the captured server-side information in each entry identifying server-side resources used by the server node to service the associated data transfer operation including at least a timestamp value for the associated data transfer operation, a server identification (ID) value that identifies a server device associated with the server node that processed the data transfer operation (Leach, page 4, paragraph 34; i.e., [0034] Again because the user request in FIG. 3A has been deemed a bona fide request for content, a "full" or other appropriate log entry in this example is prepared at and/or sent to log 392 (operation 374). The data profile for such a "full" log entry can include any data typically required to create a record of a valid user transaction with CON 310 in a suitable data structure. For example, such a log entry's data profile can include timestamp data, user identification data (e.g., a user device's IP address), cache node identification data (e.g., a cache node's IP address), URL identification data, content provider identification data, origin server data, content identification data, content size data and content type data.).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Xing to substitute classify request from Leach cloud data from Xing to provide faster (i.e., lower latency) content access for end users (Leach, page 1, paragraph 3).
As to claim 2, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, wherein the server node is a first server node, wherein at least a second server node is also involved in the execution of the associated service application responsive to the service request, the service log further generates corresponding entries associated with read/write data transfer operations carried out by the second server node responsive to the service request controller (Xing, figure 6; page 9, paragraph 75; i.e., [0075] In some scenarios a logging service may even include a dedicated physical storage unit in a data center or leverage an additional (distinct) cloud storage system. Parameters such as availability, storage size, read and write latency, and network or storage bandwidth can be factors both for nodes choosing logging targets as well as for nodes that are determining whether to instantiate a distributed logging service locally).  
But Xing-Rowe-Leach failed to teach the claim limitation wherein the indication of server-side resources utilized to satisfy the service request is broken out on a per-server node basis to comprise a first subtotal amount of data transferred using the first server node and a second subtotal amount of data transferred using the second server node.
However, Parangattil teaches the limitation wherein the indication of server-side resources utilized to satisfy the service request is broken out on a per-server node basis to comprise a first subtotal amount of data transferred using the first server node and a second subtotal amount of data transferred using the second server node (Parangattil, 3, paragraph 30; i.e., [0030] a change in a performance attribute of a resource can include a change in an amount of data usage, an amount of latency, a packet drop rate, or combinations thereof, among other possible performance attribute changes. As used herein and amount of data usage can refer to an amount of data transmitted, an amount of data received, and/or a combined amount of data transmitted and received by a client device and/or a network device. That is, in some examples an amount of data refers to a combined amount of data equal to the sum of an amount of data transmitted (tx) and an amount of data received (rx)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Xing-Rowe-Leach to substitute performance attribute resource from Parangattil cloud-based storage from Xing-Rowe-Leach to identify a network issue associated with a protocol status (Parangattil, page 1, paragraph 9).
As to claim 3, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, service request is a first service request, the server node further concurrently receives and processes a second service request during the processing of the first service request, the service log further accumulates entries corresponding to read/write data transfer operations carried out by the server node responsive to the second service request (Xing, figure 6; page 9, paragraph 75; i.e., [0075] In some scenarios a logging service may even include a dedicated physical storage unit in a data center or leverage an additional (distinct) cloud storage system. Parameters such as availability, storage size, read and write latency, and network or storage bandwidth can be factors both for nodes choosing logging targets as well as for nodes that are determining whether to instantiate a distributed logging service locally).  
But Xing-Rowe-Leach failed to teach the claim limitation wherein the service monitor and the monitor tool operate responsive to the second entries to provide an indication of server-side resources utilized by the server node as a combined total amount of data processed by the server node in satisfying both the first and second service requests.
However, Parangattil teaches the limitation wherein the service monitor and the monitor tool operate responsive to the second entries to provide an indication of server-side resources utilized by the 3server node as a combined total amount of data processed by the server node in satisfying both the first and second service requests (Parangattil, 3, paragraph 30; i.e., [0030] a change in a performance attribute of a resource can include a change in an amount of data usage, an amount of latency, a packet drop rate, or combinations thereof, among other possible performance attribute changes. As used herein and amount of data usage can refer to an amount of data transmitted, an amount of data received, and/or a combined amount of data transmitted and received by a client device and/or a network device. That is, in some examples an amount of data refers to a combined amount of data equal to the sum of an amount of data transmitted (tx) and an amount of data received (rx)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Xing-Rowe-Leach to substitute performance attribute resource from Parangattil cloud-based storage from Xing-Rowe-Leach to identify a network issue associated with a protocol status (Parangattil, page 1, paragraph 9).
As to claim 4, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, wherein server node is a first server node, the service request is a first request, the request scheduler concurrently forwards a second request from the client node to a second server node, the service log further generates corresponding entries associated with read/write data transfer operations carried out by the second server node responsive to the second service request (Xing, figure 6; page 9, paragraph 75; i.e., [0075] In some scenarios a logging service may even include a dedicated physical storage unit in a data center or leverage an additional (distinct) cloud storage system. Parameters such as availability, storage size, read and write latency, and network or storage bandwidth can be factors both for nodes choosing logging targets as well as for nodes that are determining whether to instantiate a distributed logging service locally).
But Xing-Rowe-Leach failed to teach the claim limitation wherein the indication of server-side resources further is further broken out on a per-client basis so as to comprise an indication of a total amount of data transferred for the client node.
However, Parangattil teaches the limitation wherein the indication of server-side resources further is further broken out on a per-client basis so as to comprise an indication of a total amount of data transferred for the client node (Parangattil, 3, paragraph 30; i.e., [0030] a change in a performance attribute of a resource can include a change in an amount of data usage, an amount of latency, a packet drop rate, or combinations thereof, among other possible performance attribute changes. As used herein and amount of data usage can refer to an amount of data transmitted, an amount of data received, and/or a combined amount of data transmitted and received by a client device and/or a network device. That is, in some examples an amount of data refers to a combined amount of data equal to the sum of an amount of data transmitted (tx) and an amount of data received (rx)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Xing-Rowe-Leach to substitute performance attribute resource from Parangattil cloud-based storage from Xing-Rowe-Leach to identify a network issue associated with a protocol status (Parangattil, page 1, paragraph 9).
As to claim 5, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, wherein the data storage device comprises a total volume of data read from a non-volatile memory (NVM) storage array associated with the server node (Xing, page 2, paragraph 31; i.e., [0031] The non-transitory computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs), DVDs (digital versatile discs or digital video discs), or other media capable of storing code and/or data now known or later developed).
As to claim 6, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, wherein the indication of the server-side resources utilized to satisfy the service request further comprises at least one of an error rate, an LDPC iteration count, a data relocation indication, a garbage collection indication, or a code rate adjustment indication (Xing, page 8, paragraph 66; i.e., [0066] monitoring, high availability, garbage collection, replication, policy enforcement, backup, search/indexing, and logging services).
As to claim 7, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, wherein the service request comprises a service identification (ID) value that uniquely identifies the service application to be executed in response to the issuance of the service request (Xing, page 6, paragraph 55; i.e., [0055] During operation, the DCDMS receives a request to access an object using a path
identifier and an object identifier (operation 600). the actual target bucket
that contains the object may be different from the bucket identified in the path identifier that is received. The object identifier is then used to access the requested object from the identified target bucket to service the request (operation 620)).
As to claim 8, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 7, wherein the service request issued by the client node further includes a location ID value associated with the client node (Xing, page 10, paragraph 81; i.e., [0081] to identify a geographic location, a timeframe, a person's name, or to identify anything else in the video that might be searched for (i.e., looked up) at a later time).
As to claim 9, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, wherein the service log comprises a plurality of entries, each entry comprising a service ID value indicative of the service application, and a weight value, each entry in the service log added by the controller of the server node responsive to a data transfer operation that is carried out to transfer data to or from a storage array of the storage node responsive to the service request (Xing, page 9, paragraph 75; i.e., [0075] a logging service may even include a dedicated physical storage unit in a data center or leverage an additional (distinct) cloud storage system. Parameters such as availability, storage size, read and write latency, and network or storage bandwidth).
As to claim 11, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, wherein the server node comprises the service log, the service monitor, a server processor and a server storage array (Xing, figure 5).
As to claim 12, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 11, wherein the server storage array comprises a plurality of data storage devices comprising a plurality of at least one hard disc drive (HDD) or a plurality of at least one solid-state drive (SSD) (Xing, page 2, paragraph 31; i.e., [0031] The non-transitory computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs), DVDs (digital versatile discs or digital video discs), or other media capable of storing code and/or data now known or later developed).
As to claim 14, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1, wherein the data transfer operations comprise write operations to write data to a storage array of the server node associated with execution of the associated service application, and read operations to read data from the storage array of the server node associated with execution of the associated service application (Xing, page 9, paragraph 75; i.e., [0075] a logging service may even include a dedicated physical storage unit in a data center or leverage an additional (distinct) cloud storage system. Parameters such as availability, storage size, read and write latency, and network or storage bandwidth).

Claim(s) 15-20 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1-6.  Therefore, claim(s) 15-20 is/are also rejected for similar reasons set forth in claim(s) 1-6.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent/Pub. No. 2020/0065199 A1 in view of Rowe, U.S. Patent/Pub. No. 7,721,331 B1, and Parangattil, U.S. Pub. No. 2020/0220782 A1, and Leach, U.S. Pub. No. 2016/0344751 A1, and further in view of Guo, U.S. Pub. No. 2021/0049596 A1.
As to claim 10, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 9, wherein the service monitor accumulates, over each of the succession of time periods, associated entries from the service log associated with the service request. 
But Xing-Rowe-Parangattil-Leach failed to teach the claim limitation wherein forwards data extracted from the associated entries to the monitor tool at an interval corresponding to the succession of time periods.
However, Guo teaches the limitation wherein forwards data extracted from the associated entries to the monitor tool at an interval corresponding to the succession of time periods (Guo, page 7, paragraph 116; i.e., [0116] subsequently
extracts one or more transaction data from the transaction data pool, packs the extracted transaction data according to the feature value of the first block).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Xing-Rowe-Parangattil-Leach to substitute transaction data from Guo for distributed data caching from Xing-Rowe-Parangattil-Leach to reduce the transfer data to be lost or tampered with (Guo, page 1, paragraph 4).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent/Pub. No. 2020/0065199 A1 in view of Rowe, U.S. Patent/Pub. No. 7,721,331 B1, and Parangattil, U.S. Pub. No. 2020/0220782 A1, and Leach, U.S. Pub. No. 2016/0344751 A1, and further in view of Bland, U.S. Pub. No. 2017/0132702 A1.
As to claim 13, Xing-Rowe-Parangattil-Leach teaches the apparatus as recited in claim 1.  But Xing-Rowe-Parangattil-Leach failed to teach the claim limitation wherein a service coordinator assigning a throughput service requirement value to the service request indicative of a minimum performance metric and a maximum performance metric expressed at least in terms of a minimum and maximum amount of data to be transferred over a selected period of time between the client node and the server node, the adaptive adjustment circuit configured to adjust the operation of the server node responsive to the throughput service requirement value.
However, Bland teaches the limitation wherein assigning a throughput service requirement value to the service request indicative of a minimum performance metric and a maximum performance metric expressed at least in terms of a minimum and maximum amount of data to be transferred over a selected period of time between the client node and the server node, the adaptive adjustment circuit configured to adjust the operation of the server node responsive to the throughput service requirement value (Bland, page 3, paragraph 28; i.e., [0028] the requested performance metrics, a range (i.e., a maximum and a minimum value) that the performance metric has taken on ( or is likely to take on) during a predetermined time period. In addition to sending the current average fill price (i.e., the average fill price for orders during the pendency of the order), data servers 140 can also send a maximum and minimum average fill price during that same time period ( or during previous time periods).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Xing-Rowe-Parangattil-Leach to substitute data servers from Bland for the cloud data management service from Xing-Rowe-Parangattil-Leach to provide an improve technique of displaying current order performance (Bland, page 1, paragraph 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “the captured server-side information in each entry identifying server-side resources used by the server node to service the associated data transfer operation including at least a timestamp value for the associated data transfer operation, a server identification (ID) value that identifies a server device associated with the server node that processed the data transfer operation, a request type value that identifies the associated data transfer operation as a read or write operation, and a volume of data transferred to or from the server node during the servicing of the data transfer operation” (see Applicant’s response, 9/28/22, page ***).  It is evident from the detailed mappings found in the above rejection(s) that *1st reference* disclosed this functionality (see *1st reference*, page *, paragraph *).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “the captured server-side information in each entry identifying server-side resources used by the server node to service the associated data transfer operation including at least a timestamp value for the associated data transfer operation, a server identification (ID) value that identifies a server device associated with the server node that processed the data transfer operation, a request type value that identifies the associated data transfer operation as a read or write operation, and a volume of data transferred to or from the server node during the servicing of the data transfer operation” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Kaneda, U.S. Patent/Pub. No US 20100235592 A1 discloses data volume and timestamp of the log information.
Armanino, U.S. Patent/Pub. No. US 20060265382 A1 discloses node identifier, timestamp, data descriptor and size.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449